Smith, J.
Defendant pleaded guilty in county court to a charge of operating a motor vehicle upon public highways while he was under the influence of alcoholic liquor. The county court on March 13, 1971, imposed a fine of $100 and costs taxed at $22.50. It also revoked his operator’s license for 6 months. Defendant voluntarily paid the *788fine and costs, and surrendered his operator’s license. On March 16 he perfected a purported appeal to district court. The county judge then returned the license to defendant. The district court dismissed the appeal. Defendant appeals.
Where a defendant in a criminal action has voluntarily paid a fine imposed upon him, he waives his right of appeal. Abbott v. State, 160 Neb. 275, 69 N. W. 2d 878 (1955).
The judgment is affirmed.
Affirmed.